1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 11cr5679-MMA
12            Plaintiff,
                                                     ORDER GRANTING DEFENDANT’S
13         v.                                        UNOPPOSED MOTION FOR
14                                                   EARLY TERMINATION OF
     EDGAR AGUIRRE,                                  SUPERVISED RELEASE
15           Defendant.
                                                     [Doc. No. 89]
16
17
18         Upon due consideration of the applicable statutory factors, good cause
19   appearing, the Court GRANTS Defendant Edgar Aguirre’s unopposed motion and
20   ORDERS that his remaining term of supervised release be terminated pursuant to 18
21   U.S.C. § 3583(e)(1) as of the date this Order is filed.
22         IT IS SO ORDERED.
23   DATE: March 6, 2020                     ____________________________________
                                             HON. MICHAEL M. ANELLO
24
                                             United States District Judge
25
26
27
28
                                                 1
                                                                     Case No. 11cr5679-MMA
